33 N.Y.2d 837 (1973)
The People of the State of New York, Respondent,
v.
Rodney Culpepper, Appellant.
Court of Appeals of the State of New York.
Argued November 20, 1973.
Decided December 27, 1973.
Alan J. Konigsberg, William E. Hellerstein and Robert Kasanof for appellant.
Eugene Gold, District Attorney (J. Mitchell Rosenberg of counsel), for respondent.
Concur: Judges BURKE, BREITEL, JASEN, GABRIELLI, JONES and WACHTLER. Taking no part: Chief Judge FULD.
Order modified and case remitted to Supreme Court, Kings County, for further proceedings in accordance with the following memorandum, and, as so modified, affirmed: Each of defendant's convictions is affirmed. No warrant appears in this record, however, for the increase in defendant's sentences predicated on his contumacious remark to the court. While we have sympathy for the feelings of the sentencing Judge, the increase cannot be justified under sentencing procedures nor supported under the guise of punishment for contempt of court. Accordingly, defendant's sentence is vacated and the case is remitted with a direction to resentence defendant to the sentence originally imposed.